COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
                                                                  No. 08-09-00237-CR
                                                  §
 EX PARTE:                                                            Appeal from
                                                  §
 SABOURIN JAMES TEMPLETON                                         409th District Court
                                                  §
                                                                of El Paso County, Texas
                                                  §
                                                                  (TC # 20080D04784)
                                                  §

                                  MEMORANDUM OPINION

       Pending before the Court is a motion to dismiss filed by Appellant pursuant to TEX .R.APP .P.

42.2(a). Appellant has personally signed the withdrawal of the notice of appeal and has filed it filed

prior to the appellate court’s decision. Further, Appellant filed a duplicate copy of the motion with

this Court and that copy has been forwarded to the trial court clerk. Because Appellant has

established compliance with the requirements of Rule 42.2(a), we dismiss the appeal.


April 22, 2010
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)